DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Request for Continued Examination filed on 01/14/2022.
Claims 1 and 11 have been amended and are hereby entered.
Claim 5 has been canceled.
Claims 1-4 and 6-11 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 12/16/2021, with respect to the objections to the claims have been fully considered and are persuasive. The objections of the claims have been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections of claims 1-11 on pages 8-18 of the 12/16/2021 Response have been considered but are moot. Specifically, Applicant’s arguments regarding the combination of Arshad and Bostick are rendered moot by the use of Sager et al. (U.S. Pre-Grant Publication No. 2015/0262125, hereafter known as Sager) as the primary reference instead of Arshad. Further, Applicant’s arguments regarding the inclusion of the limitations of now cancelled claim 5 in the independent claims are rendered 
Applicant’s arguments, see pages 18-21, filed 12/16/2021, with respect to the 35 U.S.C. 101 rejections of claims 1-11 have been fully considered but are not persuasive. The 35 U.S.C. 101 rejections of claims 1-11 have been maintained. 
First, Examiner believes the response provided in the 10/05/21 Office Action to Applicant’s 101 arguments dated 08/05/21 still apply, but the full length of the response is not repeated here for the sake of brevity.
Next, Applicant argues on page 19 that Examiner is asserting that there are more than three enumerated groupings of abstract ideas when stating that the limitations of claim 1 indicated in the rejection below recite a judicial exception. Examiner respectfully disagrees. 
Specifically, Examiner agrees that the MPEP, which incorporates the Office’s 2019 Guidance as of the June 2020 revision, clearly states that there are three enumerated groupings of abstract ideas in MPEP 2106.04(a). However, Examiner notes that the Certain Methods of Organizing Human Activity enumerated grouping is defined as containing “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” (emphasis added) in MPEP 2106.04(a). In the 08/05/21 Response to Arguments, Examiner was noting that a claim does not need to recite a “fundamental economic concept” to fall into the Certain Methods of Organizing Human Activity grouping, as the grouping’s definition allows for various commercial and legal interactions as well as various types of managing personal behavior and interactions between people. In short, there are only three enumerated groupings, but the Certain Methods of Organizing Human Activity grouping is 
 However, even considering Applicant’s 08/05/21 arguments in the context of commercial and legal interactions, Applicant’s arguments are still not persuasive. The limitations cited in the rejection below recite determining the most cost-effective option for a delivery service when it is determined the intended recipient of a package is not at the delivery location and then providing a selected, available receiving agent with compensation for accepting the package. The claims cited below therefore recite at least a business relation between a package delivery service and a receiving agent (i.e. the delivery service determining the most advantageous delivery agent to deal with and then delivery service contracting the delivery agent to take the package). Per the MPEP 2106.04(a) citation above, business relations fall under the Certain Methods of Organizing Human Activity enumerated grouping of judicial exceptions. Therefore, the claims recite a judicial exception. 
Regarding Applicant’s argument on pages 19-20 that the computer used to performed the claimed method is not generic because it performs a method that “clearly integrates any alleged judicial exception into a practical application”, Examiner respectfully disagrees. 
MPEP 2106.04(d) II. states “Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra”. 
As shown in the 101 rejection below, all of the method steps fall into the judicial exception, with only “a computer” remaining as an additional element. Per the MPEP 2106.04(d) II. citation in the preceding paragraph, because the method steps all fall into the judicial exception they cannot integrate themselves into a practical application. Instead, the additional 
However, also per MPEP 2106.04(d) II. “The courts have also identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea” (emphasis added).
Examiner referred to pages 12 (“FIG. 2 is a block diagram of an example of a configuration of information processing system 31 according to the embodiment… Information processing system 31 is a computer which includes, for example, processor 310 (microprocessor), a memory, and communication unit 319”) and 34 (“Integration may be realized with a dedicated circuit or a general-purpose processor”) of Applicant’s specification during the evaluation to determine that the judicial exception (the method steps) as currently claimed are merely being implemented on a computer. Per MPEP 2106.04(d) II., because the computer is merely being used as a tool to implement the judicial exception, the computer of claim 1 does not integrate the judicial exception into a practical application.
Regarding Applicant’s remarks about the effect of prior art rejections on 101 analysis, the remarks are rendered moot by the new 35 U.S.C. 103 rejections applied to the amended claims. Examiner, however, notes that evaluating claims under 102/103 and 101 are two distinct analyses. While a limitation that overcomes prior art may also cause the claim to be patent eligible, the two evaluations are not tied together.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f): 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a candidate information obtaining unit” in claim 11
“a package information obtaining unit” in claim 11
“a redelivery cost calculator” in claim 11
“a receiving agent delivery cost calculator” in claim 11
“a selecting unit” in claim 11
“a notifying unit” in claim 11
“an incentive calculator” in claim 11
“an assigning unit” in claim 11
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Per MPEP 2181 II. B., a computer-implemented means-plus-function limitation must have a physical structure (hardware) as well as an algorithm disclosed in the specification. Regarding the limitations listed above, hardware for all of the limitations is disclosed in lines 5-11 of page 13 of the specification. The algorithms for the above limitations are found in the following places:
Lines 10-17 of page 14 disclose the algorithm for “a candidate information obtaining unit”
Lines 18-29 of page 14 disclose the algorithm for “a package information obtaining unit”
Line 30 of page 14 thru Line 29 of page 15 disclose the algorithm for “a redelivery cost calculator”
Line 30 of page 15 thru Line 31 of page 16 disclose the algorithm for “a receiving agent delivery cost calculator”
Line 32 of page 16 thru line 10 of page 18 discloses the algorithm for “a selecting unit”
Lines 11-29 of page 18 disclose the algorithm for “a notifying unit”
Lines 14-24 of page 32 disclose the algorithm for “an incentive calculator”
Line 30 of page 18 thru line 4 of page 19 as well as lines 14-24 of page 32 disclose the algorithm for “an assigning unit”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite managing the delivery of a package when a consignee is not present at the original delivery location. 
Claim 1 recites the concept of managing the delivery of a package when a consignee is not present at the original delivery location, which is a certain method of organizing human 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a computer. The recited additional element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-4 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 6 further limits the abstract idea of claim 1 while introducing the additional element of a device. The claim does not integrate the abstract idea into a practical application because the element of a device is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional element from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 7-10 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 11 recites the concept of managing the delivery of a package when a consignee is not present at the original delivery location, which is a certain method of organizing human activity including managing commercial interactions. When information indicating absence of a consignee at a delivery address of a package being delivered is obtained, obtains, for 30each of a plurality of candidates for a receiving agent who acts to receive the package, information related to the candidate; obtains information indicating a position of the package and information indicating the delivery address of the package; calculates a redelivery cost - 38 -required for a redelivery of the package to the delivery address, based on a positional relationship between the position of the package and the delivery address; calculates, for 5each of the candidates, a receiving agent delivery cost required for a delivery of the package to the delivery address via the candidate, based on the information related to the candidate, selects, as the receiving agents, two or more of the candidates with the receiving agent delivery cost that is less than the 10redelivery cost, notifies the receiving agents of a query about whether or not it is possible to act to receive the package, in sequence from the receiving agent with a lowest receiving agent delivery cost among the receiving agents, notifies the receiving agent who replied that it is possible to act to receive the package of a request for acting to receive the package, calculates an incentive based on a difference between the redelivery cost and the receiving agent delivery cost; and assigns the incentive calculated to the receiving agent all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an information processing system, a candidate information obtaining unit, a package information obtaining unit, a redelivery cost calculator, a receiving agent delivery cost calculator, a selecting unit, a notifying unit, an incentive calculator 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an information processing system, a candidate information obtaining unit, a package information obtaining unit, a redelivery cost calculator, a receiving agent delivery cost calculator, a selecting unit, a notifying unit, an incentive calculator and an assigning unit amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sager et al. (U.S. Pre-Grant Publication No. 2015/0262125, hereafter known as Sager) in view of Bostick et al. (U.S. Pre-Grant Publication No. 2017/0293886, hereafter known as Bostick), further in view of Hens et al. (U.S. Pre-Grant Publication No. 2017/0249581, hereafter known as Hens) and Aziz et al. (U.S. Pre-Grant Publication No. 2017/0330256, hereafter known as Aziz).
Regarding claim 1, Sager teaches: 
An information processing method executed by a computer, the information processing method comprising: obtaining information indicating absence of a consignee at a delivery address of a package being delivered (see Fig. 5 for overall method. See [0062] “as is shown in operation 520, an apparatus, such as the last mile carrier system or carrier system 100, may include means, such as the processor 205 or the like, for providing, via the network, to the client device, a user interface configured to enable registration and/or prompt for selection of a repository/alternative consignee. That is, the carrier system 100 may provide the user interface and allow for the original consignee to register for the, for example, "Alternate Consignee Delivery Network," thus creating a customer profile or updating an existing customer profile, or on a one-time basis, elect a repository/alternative consignee” and [0053] “The customer may also provide one or more physical addresses associated with the customer (e.g., street address, city, state, postal code, and/or country) to the carrier system 100. For instance, Joseph Brown's primary residential address of 105 Main Street, Atlanta, Ga. 30309, USA, may be provided to the carrier system 100” as well as Fig. 6 and [0064] for the customer being away from their primary address during business hours as well as holidays and weekends)
obtaining, for each of a plurality of candidates for a receiving agent who acts to receive the package, information related to the candidate (see [0057] “the customer (e.g., operating a customer computing device 110/120) may also provide preferences 
obtaining information indicating a position of the package and information indicating the delivery address of the package (see [0058] “As is shown in operation 505, an apparatus, such as the last mile carrier system or carrier system 100, may include means, such as the processor 205 or the like, for generating or receiving shipping information/data (hereinafter "shipping information"), the shipping information/data indicative of an item to be delivered to a consignee by a carrier. In some embodiments, the shipping information/data may comprise at least a default delivery location, for example to an "original consignee"--including those associated with an automatic service schedule” for delivery address of the package. See [0060] for obtaining package location based on scanning from GPS enabled handheld device 105 (handheld device 105 GPS capabilities in [0044]))
determining whether or not it is possible for receiving agents to act to receive the package, in sequence from the receiving agent with a lowest receiving agent delivery cost among the receiving agents (see [0071] “one or more repositories may be selected and, subsequently, each may be given a priority. For example, a customer's first choice of repository/alternative consignee may be given first priority while a customer's second choice may be given second priority. For example, priority may be based on cost (e.g., particular repositories/alternative consignees may be more cost effective to deliver to)” and [0073] “in an instance in which the first priority alternative consignee is not available to receive the item, the last mile carrier system or carrier system 100 may be configured 
assigning an incentive to the receiving agent (see [0057] “once the customer is registered as a repository and/or an alternative consignee, benefits or incentives may be afforded, such as, for example, discounts on future shipping costs and/or services (e.g., free customer pick-up or delivery, reduced cost and/or unlimited services, etc.)”)
Sager further teaches delivery to the original consignee if alternate consignee is unavailable in [0074]. Sager also teaches in [0076] that a delivery notification is sent to the recipient indicating which alternate consignee has received the package. However, Sager does not explicitly teach calculating a redelivery cost or a receiving agent delivery cost, selecting the receiving agents whose receiving agent delivery cost is less than the redelivery cost, notifying receiving agents of a query about whether or not it is possible to act to receive the package, and notifying the receiving agent of a request for acting to receive the package. Sager further does not explicitly teach calculating the incentive based on a difference between the redelivery cost and the receiving agent delivery cost. Bostick teaches:
calculating a redelivery cost required for a redelivery of the package to the delivery address, based on a positional relationship between the position of the package and the delivery address (see [0080] "If any in-progress delivery order is cancelled, or for other reasons the drop off point is deemed unattainable, then software installed in the delivery vehicle will understand two possible choices. Choice one is a return to the warehouse...The delivery vehicle will first determine its distance back to the warehouse (starting point and point of return), and calculate the overall cost for returning to the warehouse for a later delivery of the same product. The cost determination takes into 
calculating, for each of the candidates, a receiving agent delivery cost required for a delivery of the package to the delivery address via the candidate, based on the information related to the candidate (see [0081] "the system would compare the costs of return against the determined cost for making a delivery to the Plan B user. May factors may be taken into account, such as the exact distance from the current location on the original delivery and return path, to the backup delivery location. The distance from the return path to make the delivery, plus the return path from the location of the backup delivery, is compared to the return path from the location at which the delivery vehicle received notification of that the planned delivery was undeliverable. The travel costs are determined and compared as well as considering any potential loss of profit" and [0066] “For the case in which backup delivery program 300 determines, in step 320, “YES” branch, that there are one or more potential alternate buyers having an interest in the particular product of the canceled delivery and located within the determined backup delivery range, backup delivery program 300 proceeds to step 325 in which backup delivery program 300 sends SMS messages to the potential alternate buyers, within the pre-defined range for backup delivery” Checking costs for each of the alternative consignees in Sager)
selecting, as the receiving agents, two or more of the candidates with the receiving agent delivery cost that is less than the redelivery cost (see [0081] "the system would compare the costs of a return against a business pre-defined threshold. If that threshold is exceeded, the backup delivery is implemented. In a more robust scenario, the system would compare the costs of return against the determined cost for making a delivery to the Plan B user" and [0066] “For the case in which backup delivery program 300 determines, in step 320, “YES” branch, that there are one or more potential alternate 
It would have been obvious to one of ordinary skill of the art at the time of filing to combine the teachings of Bostick with Sager. As Bostick teaches in [0009] “Embodiments of the present invention provide for handling cancelled deliveries in a way that may be more…profitable to a business.” Sager similarly teaches in [0002], the optimization of parcel delivery scheduling can “both improve delivery time and lower costs for both the customer and carrier”. Therefore, by using the teaching of Bostick in the method of Sager, the combination allows the delivery service of Sager to maximize profit/minimize loss when a recipient is determined to be not at home.
As discussed above, Sager determines alternate consignee availability without querying the candidate consignees. Bostick further teaches in [0066] “For the case in which backup delivery program 300 determines, in step 320, “YES” branch, that there are one or more potential alternate buyers having an interest in the particular product of the canceled delivery and located within the determined backup delivery range, backup delivery program 300 proceeds to step 325 in which backup delivery program 300 sends SMS messages to the potential alternate buyers, within the pre-defined range for backup delivery”. However, the combination of Sager and Bostick does not explicitly teach notifying receiving agents of a query about whether or not it is possible to act to receive the package and notifying a receiving of a request to receive the package. Hens teaches:
notifying the receiving agents of a query about whether or not it is possible to act to receive the package (see Fig. 16 text queries to neighbors asking if they are available to 
and notifying the receiving agent who replied that it is possible to act to receive the package of a request for acting to receive the package (see Fig. 16 text queries, specifically Sarah responding “Yes” to indicate it is possible for her to receive a package, and the system responding “Thanks Sarah!! We’re on the way” to notify Sarah that she specifically is being requested to receive the package)
One of ordinary skill in the art would have recognized that applying the known technique of Hens to the combination of Sager and Bostick would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hens to the teaching of the combination of Sager and Bostick would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such requesting a receiving agent to receive the package. Further, applying requesting a receiving agent to receive the package to the combination of Sager and Bostick would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient hand off to the receiving agent, as the receiving agent would be alerted that a package was incoming and prepare to receive the package once the delivery person arrived.
As discussed above, Sager teaches assigning alternate consignees incentives, but is silent regarding how the incentives are calculated. As discussed regarding claim 1, Bostick teaches the calculation of the redelivery cost and backup delivery cost. Therefore, the 
calculating an incentive based on a difference between the redelivery cost and the receiving agent delivery cost (see [0028] "the computing device 110 may determine a maximum permissible incentive amount based on the purchase price and the corresponding procurement cost (block 314). For example, the computing device 110 may set the maximum permissible incentive amount to eighty percent of the difference between the purchase price and the corresponding procurement cost, and reserve the remaining twenty percent as a minimum profit to be earned from the transaction" incentive is 80% of the difference between redelivery cost and backup delivery cost transportation cost)
and assigning the incentive calculated to the receiving agent (see [0019] “the computing device 110 offers an incentive to the customer 140, e.g., as an attempt to motivate the customer's 140 participation in fulfilling an online order. Such an incentive may include a discount on one or more items and/or store credit, for example.”)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Aziz with the combination of Sager, Bostick and Hens. As Aziz states in the citation to [0028] above, calculating an incentive based on the difference between two costs preserves a minimum profit for the service. By using this method to calculate the incentives assigned in Sager, Bostick and Hens, the combination can ensure that a profit is made on the delivery via receiving agent while still incentivizing receiving agents to participate in deliveries.
Regarding claim 2, the combination of Sager, Bostick, Hens and Aziz teaches all of the limitations of claim 1 above. Bostick further teaches:
the redelivery cost is calculated by using at least one of a distance between a position where the redelivery of the package starts and the delivery address, or a height of the delivery address (see [0080] "If any in-progress delivery order is cancelled, or for other reasons the drop off point is deemed unattainable, then software installed in the delivery vehicle will understand two possible choices. Choice one is a return to the warehouse...The delivery vehicle will first determine its distance back to the warehouse (starting point and point of return), and calculate the overall cost for returning to the warehouse for a later delivery of the same product. The cost determination takes into account that travel back to the warehouse, labor to restock the item, labor to subsequently prepare the item for later delivery, and the re-delivery of the item")
It would have been obvious to one of ordinary skill of the art at the time of filing to combine the teachings of Bostick with the combination of Sager, Bostick, Hens and Aziz. As Bostick teaches in [0009] “Embodiments of the present invention provide for handling cancelled deliveries in a way that may be more…profitable to a business.” Sager similarly teaches in [0002], the optimization of parcel delivery scheduling can “both improve delivery time and lower costs for both the customer and carrier”. Therefore, by using the teaching of Bostick in the combination of Sager, Bostick, Hens and Aziz, the new combination allows the delivery service of Sager to maximize profit/minimize loss when a recipient is determined to be not at home.
Regarding claim 3, the combination of Sager, Bostick, Hens and Aziz teaches all of the limitations of claim 1 above. Sager further teaches:
the information related to the candidate includes a position of the receiving agent (see [0057] “the customer (e.g., operating a customer computing device 110/120) may also provide preferences regarding their unavailability to act as a repository/alternative consignee. For example, while the customer is on vacation or the like, packages may be unable to be received” and [0072] “as described above with reference to FIG. 4, when a customer registers to be a repository, the customer may provide notification of time 
However, as discussed above, Sager does not explicitly teach how a receiving agent delivery cost is calculated. Bostick further teaches:
and the receiving agent delivery cost includes a cost calculated by using at least one of a distance between the position of the package and the position of the receiving agent, or a height of the position of the receiving agent (see [0081] "the determined cost for making a delivery to the Plan B user. May factors may be taken into account, such as the exact distance from the current location on the original delivery and return path, to the backup delivery location")
It would have been obvious to one of ordinary skill of the art at the time of filing to combine the teachings of Bostick with the combination of Sager, Bostick, Hens and Aziz. As Bostick teaches in [0009] “Embodiments of the present invention provide for handling cancelled deliveries in a way that may be more…profitable to a business.” Sager similarly teaches in [0002], the optimization of parcel delivery scheduling can “both improve delivery time and lower costs for both the customer and carrier”. Therefore, by using the teaching of Bostick in the combination of Sager, Bostick, Hens and Aziz, the new combination allows the delivery service of Sager to maximize profit/minimize loss when a recipient is determined to be not at home.
Regarding claim 4, the combination of Sager, Bostick, Hens and Aziz teaches all of the limitations of claim 1 above. Bostick further teaches:
and the receiving agent delivery cost includes a cost based on the compensation
It would have been obvious to one of ordinary skill of the art at the time of filing to combine the teachings of Bostick with the combination of Sager, Bostick, Hens and Aziz. As Bostick teaches in [0009] “Embodiments of the present invention provide for handling cancelled deliveries in a way that may be more…profitable to a business.” Sager similarly teaches in [0002], the optimization of parcel delivery scheduling can “both improve delivery time and lower costs for both the customer and carrier”. Therefore, by using the teaching of Bostick in the combination of Sager, Bostick, Hens and Aziz, the new combination allows the delivery service of Sager to maximize profit/minimize loss when a recipient is determined to be not at home.
As discussed above, Sager teaches general incentives provided to the alternate consignee, but does not teach if or how they are based per delivery accepted. The compensation of Bostick is discounts for purchasing the item being delivered. Therefore, the combination of Sager and Bostick does not explicitly teach including a compensation for the receiving agent for acting to receive the package. However, Hens teaches:
the information related to the candidate includes a compensation for acting to receive the package (see [0017] "by accepting delivery, trusted neighbors receive cash, credits and delivery discounts that are automatically accrued and stored in their account")
It would have been obvious to one of ordinary skill in the art at the time of filing to include compensation per package received as taught by Hens in the combination of Sager, Bostick, Hens and Aziz, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, combining a per package compensation system of Hens into a generic incentive system of Sager would have been obvious to one of ordinary skill in the art.
Regarding claim 7, the combination of Sager, Bostick, Hens and Aziz teaches all of the limitations of claim 1 above. Sager further teaches receiving agents having customer profiles in [0055]. Sager in [0068] and Bostick (in [0050] “Backup delivery boundaries 240 are represented 
obtaining attribute information of the package being delivered and narrowing down the one or more candidates by using the attribute information of the package being delivered and attribute information of a package receivable by the receiving agent (see [0033] “the profile may contain limitations on the types of items the customer is willing and/or able to deliver. For example, the profile may indicate that customer 140 is unable to lift items heavier than 40 pounds. Accordingly, the computing device 110 may decide whether to select customer 140 based on a comparison between the item ordered and any limitations on item types indicated in the profile” comparing weight attribute of item with max weight attribute of receiving agent and narrowing down candidates based on the comparison)
wherein the information related to the candidate includes the attribute information of the package receivable by the receiving agent (see [0033] “the profile may contain limitations on the types of items the customer is willing and/or able to deliver. For example, the profile may indicate that customer 140 is unable to lift items heavier than 40 pounds”)
One of ordinary skill in the art would have recognized that applying the known technique of Aziz to the combination of Sager, Bostick, Hens and Aziz would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the 
Regarding claim 8, the combination of Sager, Bostick, Hens and Aziz teaches all of the limitations of claim 1 above. Hens further teaches:
notifying a query to the receiving agent, the query being about whether the receiving agent is capable of acting to receive the package (see Fig. 16 text queries to neighbors asking if they are available to receive a package and [0026] "Analysis of hysteresis in the communication with these neighbors, with higher weighting for rapid response, for example will increase the ranking of the neighbor within the system selection process. In one embodiment, hysteresis can be applied on the communication lag time as part of the selection process, namely if someone takes too long to respond, they may be the last to be consulted for availability" neighbors are asked to act as a receiving agent for the package)
wherein the query includes information related to the package (see Fig. 16 queries asking if any agents are capable of receiving a package within 15 minutes, information related to the package is the delivery time being within 15 minutes)
One of ordinary skill in the art would have recognized that applying the known technique of Hens to the combination of Sager, Bostick, Hens and Aziz would have yielded predictable 
Regarding claim 9, the combination of Sager, Bostick, Hens and Aziz teaches all of the limitations of claim 1 above. Sager further teaches
the information related to the candidate includes schedule information preset by the receiving agent (see [0072] “an apparatus, such as the last mile carrier system or carrier system 100, may include means, such as the processor 205 or the like, for determining if the first priority alternative consignee is available, for example, to receive the item. For instance, as described above with reference to FIG. 4, when a customer registers to be a repository, the customer may provide notification of time frames/window in which they are unavailable to receive items/parcels, packages, or the like” alternative consignee information includes time windows of un/availability of the alternative consignee that was provided during registration)
and the one or more candidates are narrowed down by using the schedule information (see [0073] “in an instance in which the first priority alternative consignee is not available to receive the item, the last mile carrier system or carrier system 100 may be configured to determine a second priority alternative consignee. Once the second priority alternative consignee is identified, the last mile carrier system or carrier system 100 may be configured to determine whether the second priority alternative consignee is available to 
Regarding claim 10, the combination of Sager, Bostick, Hens and Aziz teaches all of the limitations of claim 1 above. Sager further teaches:
notifying an instruction to deliver the package to the receiving agent (see [0086] " once the original consignee has selected a repository as an alternative consignee or, in response to the determination of a yes at operation 1120, as is shown in operation 1135, an apparatus, such as the carrier system 100, may include means, such as the processor 205 or the like, for transmitting the delivery information/data (e.g., the new parcel data referenced above with respect to operation 1005 and the selected repository) to the last mile carrier (e.g., last mile carrier system) ")
Regarding claim 11, Sager teaches:
An information processing system, comprising: when information indicating absence of a consignee at a delivery address of a package being delivered is obtained, a candidate information obtaining unit which obtains, for each of a plurality of candidates for a receiving agent who acts to receive the package, information related to the candidate (see [0033] “FIG. 1 provides an illustration of a system that can be used in conjunction with various embodiments of the present invention. As shown in FIG. 1, the system may include one or more carrier systems 100, one or more mobile stations 105, one or more consignee computing devices 110, and one or more networks 115, and one or more consignor computing devices 120” for overall system. See [0062] “as is shown in operation 520, an apparatus, such as the last mile carrier system or carrier system 100, may include means, such as the processor 205 or the like, for providing, via the network, to the client device, a user interface configured to enable registration and/or prompt for selection of a repository/alternative consignee. That is, the carrier system 100 may provide the user interface and allow for the original consignee to register for the, for 
a package information obtaining unit which obtains information indicating a position of the package and information indicating the delivery address of the package (see (see [0058] “As is shown in operation 505, an apparatus, such as the last mile carrier system or carrier system 100, may include means, such as the processor 205 or the like, for generating or receiving shipping information/data (hereinafter "shipping information"), the shipping information/data indicative of an item to be delivered to a consignee by a carrier. In some embodiments, the shipping information/data may comprise at least a default delivery location, for example to an "original consignee"--including those associated with an automatic service schedule” for delivery address of the package. See 
a determining unit which determines whether or not it is possible for receiving agents to act to receive the package, in sequence from the receiving agent with a lowest receiving agent delivery cost among the receiving agents (see [0072] “Once the first priority alternative consignee is selected and identified, as is shown in operation 535, an apparatus, such as the last mile carrier system or carrier system 100, may include means, such as the processor 205 or the like, for determining if the first priority alternative consignee is available, for example, to receive the item” and [0071] “one or more repositories may be selected and, subsequently, each may be given a priority. For example, a customer's first choice of repository/alternative consignee may be given first priority while a customer's second choice may be given second priority. For example, priority may be based on cost (e.g., particular repositories/alternative consignees may be more cost effective to deliver to)” and [0073] “in an instance in which the first priority alternative consignee is not available to receive the item, the last mile carrier system or carrier system 100 may be configured to determine a second priority alternative consignee. Once the second priority alternative consignee is identified, the last mile carrier system or carrier system 100 may be configured to determine whether the second priority alternative consignee is available to receive the item” determining availability of alternate consignees in sequence, with the most cost-effective alternate consignee checked first)
an assigning unit which assigns an incentive to the receiving agent (see [0056] “Accordingly, as is shown in operation 410, an apparatus, such as the last mile carrier system or carrier system 100, may include means, such as the processor 205 or the like, for enabling registration as a repository and/or an alternative consignee” and [0057] “once the customer is registered as a repository and/or an alternative consignee, 
Sager further teaches delivery to the original consignee if alternate consignee is unavailable in [0074]. Sager also teaches in [0076] that a delivery notification is sent to the recipient indicating which alternate consignee has received the package. However, Sager does not explicitly teach calculating a redelivery cost or a receiving agent delivery cost, selecting the receiving agents whose receiving agent delivery cost is less than the redelivery cost, notifying receiving agents of a query about whether or not it is possible to act to receive the package, and notifying the receiving agent of a request for acting to receive the package. Sager further does not explicitly teach calculating the incentive based on a difference between the redelivery cost and the receiving agent delivery cost. Bostick teaches:
a redelivery cost calculator which calculates a redelivery cost required for a redelivery of the package to the delivery address, based on a positional relationship between the position of the package and the delivery address
a receiving agent delivery cost calculator which calculates, for each of the candidates, a receiving agent delivery cost required for a delivery of the package to the delivery address via the candidate, based on the information related to the candidate (see Fig. 4 processor 404 and [0091] “Backup delivery program 300 is stored in persistent storage 408 for execution by one or more of the respective computer processors 404 via one or more memories of memory 406” as well as [0081] "the system would compare the costs of return against the determined cost for making a delivery to the Plan B user. May factors may be taken into account, such as the exact distance from the current location on the original delivery and return path, to the backup delivery location. The distance from the return path to make the delivery, plus the return path from the location of the backup delivery, is compared to the return path from the location at which the delivery vehicle received notification of that the planned delivery was undeliverable. The travel costs are determined and compared as well as considering any potential loss of profit" and [0066] “For the case in which backup delivery program 300 determines, in step 320, “YES” branch, that there are one or more potential alternate buyers having an interest in the particular product of the canceled delivery and located within the determined backup delivery range, backup delivery program 300 proceeds to step 325 in which backup delivery program 300 sends SMS messages to the potential alternate buyers, within the pre-defined range for backup delivery” Checking costs for each of the alternative consignees in Sager)
a selecting unit which selects, as the receiving agents, two or more of the candidates with the receiving agent delivery cost that is less than the redelivery cost (see Fig. 4 processor 404 and [0091] “Backup delivery program 300 is stored in persistent storage 408 for execution by one or more of the respective computer processors 404 via one or more memories of memory 406” as well as [0081] "the system would compare the costs of a return against a business pre-defined threshold. If that threshold is exceeded, the 
It would have been obvious to one of ordinary skill of the art at the time of filing to combine the teachings of Bostick with Sager. As Bostick teaches in [0009] “Embodiments of the present invention provide for handling cancelled deliveries in a way that may be more…profitable to a business.” Sager similarly teaches in [0002], the optimization of parcel delivery scheduling can “both improve delivery time and lower costs for both the customer and carrier”. Therefore, by using the teaching of Bostick in the method of Sager, the combination allows the delivery service of Sager to maximize profit/minimize loss when a recipient is determined to be not at home.
As discussed above, Sager determines alternate consignee availability without querying the candidate consignees. Bostick further teaches in [0066] “For the case in which backup delivery program 300 determines, in step 320, “YES” branch, that there are one or more potential alternate buyers having an interest in the particular product of the canceled delivery and located within the determined backup delivery range, backup delivery program 300 proceeds to step 325 in which backup delivery program 300 sends SMS messages to the potential alternate buyers, within the pre-defined range for backup delivery”. However, the combination of Sager and Bostick does not explicitly teach notifying a receiving of a request to receive the package. Hens teaches:
a notifying unit which notifies the receiving agents of a query about whether or not it is possible to act to receive the package (see Fig. 2 Processor 200 and [0053] “The communication module 214 provides the capability to transfer or receive information between the delivery agents and the backend intelligence” as well as Fig. 16 text queries to neighbors asking if they are available to receive a package and [0026] "Analysis of hysteresis in the communication with these neighbors, with higher weighting for rapid response, for example will increase the ranking of the neighbor within the system selection process. In one embodiment, hysteresis can be applied on the communication lag time as part of the selection process, namely if someone takes too long to respond, they may be the last to be consulted for availability" neighbors are asked to act as a receiving agent for the package)
and notifies the receiving agent who replied that it is possible to act to receive the package of a request for acting to receive the package (see Fig. 16 text queries, specifically Sarah responding “Yes” to indicate it is possible for her to receive a package, and the system responding “Thanks Sarah!! We’re on the way” to notify Sarah that she specifically is being requested to receive the package)
One of ordinary skill in the art would have recognized that applying the known technique of Hens to the combination of Sager and Bostick would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hens to the teaching of the combination of Sager and Bostick would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such requesting a receiving agent to receive the package. Further, applying requesting a receiving agent to receive the package to the combination of Sager and Bostick would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient hand off to the receiving agent, as the 
As discussed above, Sager teaches assigning alternate consignees incentives, but is silent regarding how the incentives are calculated. As discussed regarding claim 1, Bostick teaches the calculation of the redelivery cost and backup delivery cost. Therefore, the combination of Sager, Bostick, and Hens does not explicitly teach the incentive being calculated based on a difference between the redelivery cost and the receiving agent delivery cost. However, Aziz teaches:
an incentive calculator which calculates an incentive based on a difference between the redelivery cost and the receiving agent delivery cost (see [0028] "the computing device 110 may determine a maximum permissible incentive amount based on the purchase price and the corresponding procurement cost (block 314). For example, the computing device 110 may set the maximum permissible incentive amount to eighty percent of the difference between the purchase price and the corresponding procurement cost, and reserve the remaining twenty percent as a minimum profit to be earned from the transaction" incentive is 80% of the difference between redelivery cost and backup delivery cost transportation cost)
an assigning unit which assigns the incentive calculated to the receiving agent (see [0019] “the computing device 110 offers an incentive to the customer 140, e.g., as an attempt to motivate the customer's 140 participation in fulfilling an online order. Such an incentive may include a discount on one or more items and/or store credit, for example.”)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Aziz with the combination of Sager, Bostick and Hens. As Aziz states in the citation to [0028] above, calculating an incentive based on the difference between two costs preserves a minimum profit for the service. By using this method to calculate the incentives assigned in Sager, Bostick and Hens, the combination can ensure that a profit is .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sager in view of Bostick, further in view of Hens, Aziz and Arshad et al. (U.S. Pre-Grant Publication No. 2018/0204178, hereafter known as Arshad).
Regarding claim 6, the combination of Sager, Bostick, Hens and Aziz teaches all of the limitations of claim 1 above. As discussed above, Sager teaches the information indicating the absence of the consignee includes information based on un/availability time windows, but does not explicitly teach the information including sensor information. However, Arshad teaches:
the information indicating the absence of the consignee includes information based on sensor information of a device disposed at the delivery address (see [0036] "It will be noted that location of the recipient's registered mobile device 22, which is a user equipment in the language of telecoms standards, may take place either through the mobile network or through a home LAN or WLAN connection. That is, even if the recipient is at home and their registered mobile device is connected to a home LAN, and the registered mobile device 22 has no mobile network reception, the recipient being at home can still be ascertained" home LAN is device disposed at address, connectivity of user device to LAN is sensor data)
It would have been obvious to one of ordinary skill in the art to combine the teaching of using a sensor to indicate absence of the consignee of Arshad with the combination of Sager, Bostick, Hens and Aziz. As Arshad states in [0030] “if the determination of whether the recipient is at home is also delayed until close to the time or location of delivery this is more secure still than the recipient pre-registering his absence to the delivery company”. Therefore, by using the sensor to indicate the absence of the consignee in Arshad improves consignee security compared to the calendar submission of absence info upon registration in the combination of Sager, Bostick, Hens and Aziz.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Winters et al. (U.S. Pre-Grant Publication No. 2015/0186869) teaches notifying delivery agents of a request for a delivery in a sequence starting with the lowest cost agent
Lipschitz (WIPO Publication No. 2017/000014) teaches a delivery system in which neighbors can receive packages on behalf of each other
https://www.dhl.de/en/privatkunden/pakete-empfangen/pakete-zuhause-empfangen/wunschnachbar.html (“Preferred Neighbor”, accessed as of 02/10/2019) teaches a delivery service delivering a package to a designated neighbor after determining the intended recipient is not home
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/M.C.M./Examiner, Art Unit 3628          

/ALLISON G WOOD/Primary Examiner, Art Unit 3625